Citation Nr: 9930957	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1974 to September 1976.

In July 1997, the Department of Veterans Affairs, (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's increased rating claim for lumbosacral strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  During the pendency of his 
appeal, the RO received and evaluated additional medical 
evidence.  A Statement of the Case (SOC) was issued in 
November 1997, and that was followed by a Supplemental 
Statement of the Case (SSOC) in March 1998.  The veteran 
perfected his appeal through the submission of VA Form 9 in 
May 1998, on which the veteran requested a hearing before 
local VA officials at the RO (RO hearing).  The veteran 
testified before a Hearing Officer at the RO on July 15, 
1998.  His appeal is now before the Board for resolution.


REMAND

The veteran injured his back while on active duty in 1976.  
Following treatment, the veteran was discharged due to 
physical disability in September 1976.  The veteran was 
granted service connection for his back disability, and was 
granted a 20 percent disability evaluation as of September 
1976.  The veteran's disability rating was increased to 40 
percent in May 1981.  In November 1982, following clinically 
observed improvement in the veteran's condition, his 
disability rating was reduced to 20 percent.  In May 1997, 
the veteran's back disability was re-evaluated, and his 
disability rating was increased to 40 percent.  This rating 
is now under appeal.

The veteran testified at an RO hearing on July 15, 1998.  
During the hearing, the veteran testified that he had been 
examined by Dr. Williams, a neurosurgeon located in Calvert 
County, Maryland.  The veteran reported that Dr. Williams 
recommended surgery, a diskectomy, as a course of treatment 
for the veteran's back problem.  However, there are no 
medical records from Dr. Williams associated with the 
veteran's claims file, and no indication that the RO 
attempted to obtain these records. Consequently, before the 
Board can address the issue on appeal, VA's duty to assist 
the veteran in developing his claim dictates that additional 
effort to obtain these medical records is required by the RO.  
See Gregory v. Brown, 8 Vet. App. 563, 570-71 (1996); 
Murinscak v. Derwinski, 2 Vet. App. 363, 372-73 (1992). 

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:


1. The RO should request and obtain all 
of the
veteran's treatment records from Dr. 
Williams.  If those prove unobtainable, 
the RO should obtain a statement from the 
Dr. Williams documenting the 
unavailability or nonexistence of the 
veteran's treatment records.

2. Upon completion of the above 
development, and
after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for an increased 
rating for lumbosacral strain with 
degenerative disc disease in light of all 
relevant evidence of record, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If an increased rating is not granted 
to the veteran's
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


